*587
ORDER

PER CURIAM.
AND NOW, this 22nd day of November 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Does the Superior Court’s published decision overturning [respondent’s] first-degree murder conviction on the basis of a supposedly defective accomplice liability instruction overlook and contradict this Court’s precedent?
(2) In the alternative, did the Superi- or Court contravene this Court’s precedent by failing to modify the judgment to the lesser-included offense of second-degree murder, which was unaffected by the supposedly erroneous jury instruction?